Citation Nr: 1414658	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Waco, Texas, which, in pertinent part, denied service connection for both a right leg and a low back disorder.  This case was first before the Board in January 2011.  As to the issues on appeal, the Board denied service connection for both a right leg and a low back disorder.

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion for Remand (JMR), vacated the portions of the Board's January 2011 decision denying service connection for right leg and low back disorders, and remanded those particular issues to the Board for readjudication in accordance with the JMR.  Specifically, in the JMR the parties agreed that the Board did not address certain evidence favorable to the Veteran.  Such evidence is addressed in the decision below.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR). 

This case was again before the Board in November 2012 where, in pertinent part, the current issues on appeal were remanded to obtain VA leg and spinal examinations.  The Board finds that there has been substantial compliance with the directives of the November 2012 remand.  The Veteran received VA leg and spinal examinations in June 2013.  A subsequent addendum opinion was provided in July 2013.  The examination reports and the addendum opinion are of record.  The examination reports and addendum opinion reflect that the VA examiner reviewed the record, took a history from the Veteran for each condition advanced, conducted appropriate testing, and rendered an opinion.  As such, an additional remand to comply with the November 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's representative, in a September 2013 Informal Hearing Presentation, argued that the VA leg and spinal examinations and opinions were inadequate and requested that the case again be remanded for new examinations.  The representative first advanced that the spinal opinion was based on an inaccurate factual premise as the examiner incorrectly stated that there were no service treatment records regarding the Veteran's back.  The Board finds this argument to be a mischaracterization of the opinion, as the July 2013 VA addendum opinion conveys that the examiner reviewed the record and found that there was no mention of any back disorder in the service treatment records.  He did not state that there was no mention of the back at all in the service treatment records.  The representative next advanced that the opinions failed to consider the Veteran's lay statements regarding back and leg injuries he sustained in service.  Again, while the examiner did not specifically mention the Veteran's lay statements in his opinion, the examination reports convey that the he obtained a history of in-service injuries from the Veteran, and the Board finds that the examiner took the Veteran's lay statements into account in rendering the opinion.  

Finally, the representative advanced that the accuracy of the April 1970 service separation examination on which the examiner partially based his opinions was undermined by an inconsistency between the entrance and separation examinations.  Specifically, the representative stated that in the January 1968 medical history report the Veteran disclosed that prior to induction he had stuttered or stammered, but no mention of a prior stutter/stammer was made on the service separation examination report.  Having reviewed all the service treatment records, including the entrance and separation examinations, the Board does not find any discrepancies of such significance as to call into question the overall accuracy and credibility of the April 1970 service separation examination.  For these reasons, the Board finds the June 2013 and July 2013 VA leg and spinal examinations and opinions to be adequate for adjudication purposes; therefore, an additional remand for a new examination is not warranted.  

The November 2012 Board decision also remanded the issue of service connection for hepatitis C.  In an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for hepatitis C.  As the August 2013 rating decision acted as a full grant of the Veteran's claim for service connection for hepatitis C, this issue is not in appellate status and is not before the Board.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not currently have a right leg disability.

2.  The Veteran is currently diagnosed with lumbar spine strain.

3.  The Veteran sustained a low back injury during service.

4.  The currently diagnosed lumbar spine strain is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's August 2011 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  However, the Court ordered that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.  VA has since received additional evidence from the Veteran along with a statement waiving initial review by the agency of original jurisdiction (AOJ).  The Veteran also received VA leg and spinal examinations in June 2013 which, as discussed above, are adequate for purposes of this decision.  

There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, lumbar spine strain is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue of service connection for a low back disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a currently diagnosed right leg disability, there is no need to consider Walker as to the issue of service connection for a right leg disorder.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Leg Disorder

In an April 2008 statement, and at the June 2013 VA leg and spinal examinations, the Veteran conveyed straining his back during basic training in June 1968 while using the monkey/horizontal bars.  The Veteran wrote that the injury caused unbearable pain and temporary paralysis of the right leg.  In the April 2008 statement, he also reported having right leg pain on subsequent occasions in service, including during daily exercise.  He further advanced being diagnosed with a "blood disorder" during service which he was told was the cause of his leg pain.

At the June 2013 VA leg examination, the Veteran also told the VA examiner that during basic training in 1968 he was struck in the thigh by a rolling vehicle that had not been placed in park.  He reported that he experienced some pain and bruising, but he was able to walk and run, and the injury did not limit the ability to perform his duties.  The Veteran told the VA examiner that after leaving basic training he never sought treatment for his right leg.

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a right leg disability for VA disability compensation purposes.  At the June 2013 VA leg examination, the VA examiner answered "no" to the question of whether the Veteran had a leg disability.  Upon examination of the Veteran's right leg, he was found to have normal right knee flexion, no limitation of right knee extension, no objective painful motion, and he was able to perform repetitive-use testing which again resulted in normal flexion and extension.  Further, the Veteran had no functional loss or impairment of the knee or leg, no tenderness or pain in the right knee, normal strength in the right knee, no indication of shin splints, stress fractures, chronic exertional compartment syndrome, and no other tibial and/or fibular impairment.  No prior leg surgeries were indicated, and the Veteran does not use an assistive device.  

The Board notes that the examination report was entitled "Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ)."  While many of the questions in the DBQ were framed in terms of the knee and/or lower leg, the Board finds that this is due to the limitations of the DBQ form, and not because the examiner failed to consider any and all potential disabilities of the Veteran's entire right leg.  To wit, the history taken from the Veteran specifically discusses an injury to the right thigh, which is not a part of the knee or lower leg.  Further, no such contention has been raised by the Veteran or his representative.

The Board notes that in the July 2013 addendum opinion the examiner opined:  "Veteran underwent a separation medical exam in April 1970.  At the time he denied any disorder relatable to his legs on his SF 89, and the examiner found him completely normal on the SF 88 done concurrently.  There was no other mention of any right leg disorder seen in the service treatment records.  Veteran's claimed right leg disorder is not at least as likely as not related to any in service event."  The Board does not find that this opinion indicates that the examiner did, in fact, diagnose the Veteran with a right leg disability; rather, it merely states that, even if the Veteran had an identifiable right leg disability per his contentions, the medical evidence of record does not indicate that it would be at least as likely as not due to service.

Service treatment records, which appear to be complete, are absent for complaint, diagnosis, or treatment of a right leg disability.  Had the Veteran sustained a right leg injury and been suffering from leg disability symptoms during service, such complaints would have been reflected in the treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (citing Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board notes that in his April 2008 statement the Veteran conveyed that while in service he obtained treatment for right leg pain, had X-rays taken, and was diagnosed with strained ligaments and a "blood disorder" related to the right leg pain.  No such treatments and/or diagnoses are reflected in the Veteran's service treatment records, which, as noted above, appear to be complete.

At the June 2013 VA leg examination, the Veteran informed the examiner that after basic training he never sought treatment for his right leg pain.  An October 2010 private treatment record did note that the Veteran had been suffering from "muscle aches" since he began taking the drug Infergen, but no diagnoses or pain location was identified.

In December 2006 and May 2010, the Veteran was treated for lower extremity pain, swelling, and tenderness.  In both instances the Veteran was diagnosed with cellulitis.  Cellulitis is an acute, diffuse, spreading, edematous, suppurative inflammation of the deep subcutaneous tissues and sometimes muscle, sometimes with abscess formation.  It is usually caused by infection of a wound, burn, or other cutaneous lesion by bacteria.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 325 (32nd ed. 2012).  Private treatment records indicate the instances of cellulitis were likely related to the Veteran's hepatitis and cirrhosis of the liver, and in each case the Veteran was prescribed a 10 to 14 day course of oral antibiotics to treat the condition.  As both instances of cellulitis were successfully treated, the previously diagnosed lower extremity cellulitis does not constitute a current right leg disability.  

Even if the cellulitis were found to be a current right leg disability, as cellulitis is primarily caused by infection of a wound or lesion, the condition could not possibly be related to the in service injuries reported by the Veteran.  Further, the Board notes that the issue of cellulitis in relation to the Veteran's claimed right leg disability has not been raised by the Veteran, his representative, or in the March 2012 JMR.

The Veteran has attempted to relate his purported right leg disability to his active service, specifically due to either an injury he sustained on the monkey/horizontal bars in basic training which caused temporary paralysis in his right leg, an accident in which he was hit in the thigh by a rolling vehicle, or a "blood disorder" which he advances was diagnosed in service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain, and to report a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d 1372; Davidson, 
581 F.3d 1313.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the diagnosis, etiology and onset of a right leg disability, which requires differentiation between claimed in-service injuries and an unspecified/undiagnosed blood disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  The Veteran is not a medical professional, and he has not offered any form of medical qualification or education.  

Lay testimony on the question of relating the purported right leg disability to service is not competent in the present case because the Veteran is not competent to state that an orthopedic or joint disability was incurred in service.  See Davidson, 581 F.3d at 1316; see also Kahana at 434 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology as to a right leg disability would require knowledge of the complexities of the musculoskeletal system and would involve objective clinical testing that the Veteran is not competent to perform.  Such internal and unseen musculoskeletal changes are not capable of lay observation, though some associated symptoms may be.  Davidson, 581 F.3d 1313.

Further, there is no indication from the service treatment records that the Veteran was ever diagnosed with a "blood disorder."  However, even if such a diagnosis were made, the Board notes that it would not be appropriate to use such a diagnosis to establish service connection for a right leg disability.  Instead, it would be the blood disorder itself that would be service connected.

The weight of the evidence demonstrates no current right leg disability which may be entitled to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  The Veteran's right leg pain by itself, without an underlying medical condition, does not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285 (1999).  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a right leg disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that service connection for a low back disorder is warranted due to an injury he sustained in service.  In an April 2008 statement, and at the June 2013 VA spinal examination, the Veteran conveyed straining his back during basic training in June 1968 while using the monkey/horizontal bars.  The Veteran reported suffering unbearable pain and temporary paralysis in the right leg.  He conveyed reporting to the dispensary for treatment and medication.  The Veteran also advanced suffering back pain throughout service, including during daily exercise.  At the June 2013 VA spinal examination, he told the VA examiner that he did not seek treatment for his back either after basic training or post-service separation.   

The Veteran is currently diagnosed with lumbar spine strain.  This disorder was diagnosed by a VA examiner at a June 2013 VA spinal examination.

Lay evidence from the Veteran indicates that in June 1968 he injured his back while training on the monkey/horizontal bars during basic training.  The Board notes that there is no indication in the service treatment records that the Veteran ever reported and/or sought treatment for the accident; however, a service treatment record dated October 1968, four months after the purported injury, noted that the Veteran had some low back pain.  As this low back pain could have been a residual of the Veteran's accident, resolving all reasonable doubt in favor of the Veteran, absent any evidence to the contrary, the Board finds that the Veteran sustained a low back injury in service.

The Board finds that the weight of the evidence, both lay and medical, preponderates against a finding that the Veteran's lumbar spine strain is related to active service.  While the Veteran's service treatment records do reflect a notation of some low back pain, the records are absent for any diagnosis or treatment of a low back or spinal disability.  The earliest medical records concerning the Veteran's spinal disability date on or about 2006 to 2008, over 35 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

As discussed above, the Veteran advanced in his April 2008 statement that while in service he was diagnosed with "strained ligaments."  The Veteran did not denote which ligaments were found to be strained.  He also reported having X-rays taken and being diagnosed with a "blood disorder."  Nothing supporting these contentions can be found in the service treatment records, which appear to be complete.  While the Veteran is competent to report a contemporaneous medical diagnosis, Davidson, 581 F.3d 1313, when the entire record is considered, including the service treatment records, the VA and private medical records, and the lay evidence, the Board does not find the Veteran's assertion of an in-service diagnosis of ligament strain to be credible.

Most probative is the June 2013 and July 2013 VA spinal examination and addendum opinion.  As noted above, the VA examiner diagnosed the Veteran with lumbar spine strain.  A medical history was taken from the Veteran, including the purported in service monkey/horizontal bars related back injury.  The Veteran conveyed that his low back symptomatology included morning back pain, which gradually improves as he loosens up with activity, but which also worsens upon exertion.  He denied numbness, tingling, and bowel or bladder incontinence.  Upon physical examination, the Veteran was found to have normal range of motion of the back, with no objective evidence of painful motion limiting such range; however, pain on movement was noted.  The findings did not change upon repetitive use.  The Veteran had mild tenderness to pressure of the lumbar paraspinals.  Muscle strength and sensation to light touch were normal, and the Veteran was not found to have intervertebral disc syndrome.  

In a July 2013 addendum opinion, the examiner opined:  "Veteran underwent a separation medical exam in April 1970.  At the time he denied 'back trouble of any kind' on his SF 89 and the examiner stated his back was normal on the SF 88 done concurrently.  There was no other mention of any back disorder seen in the service treatment records.  Veteran's claimed low back disorder is not at least as likely as not related to any in service event."

In making its determination, the Board has considered post-service VA and private medical treatment records.  While some records do identify complaints of back and/or muscle pain, they offer no medical opinion as to the etiology of the Veteran's lumbar spine disorder, other than an October 2006 private treatment record indicating that the Veteran was suffering from muscle aches since he began taking the drug Infergen.

The Board has also considered the Veteran's statements asserting a nexus between his lumbar spine strain and active service due to the in-service back injury and resulting back pain.  The Veteran is competent to assert that he has suffered from low back pain, as pain is a symptom that can be detected with the five senses.  Layno, 6 Vet. App. at 469.  As with the right leg disability, however, the etiology and onset of a low back disability of strain to 35 years prior falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Lay testimony on the question of relating the diagnosed lumbar spine strain to service 
35 years earlier is not competent in the present case because the Veteran is not competent to state that an orthopedic or joint disability was incurred in service.  
See Davidson at 316; Kahana at 434.  An opinion of etiology as to a low back and/or spinal strain disability to service 35 years prior would require knowledge of the complexities of the musculoskeletal system, and would require differentiation from the drug Infergen (to show it was not a side effect of this drug).

The Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine strain and active service.  The probative nexus opinion, other relevant medical documentation on file, and the lay evidence weigh against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a right leg disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


